Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jun-Young Jeon on 7/22/2022.

The application has been amended as follows: 
Claim 1: A display device comprising: a display panel comprising: a display area comprising a plurality of pixels; and a peripheral area outside the display area; [[and]] a window comprising: a transmissive region corresponding to the display area; a non-transmissive region corresponding to the peripheral area; and a base; [[and]] a first printed layer directly on a curved first surface of the base, the first printed layer having a cavity that exposes at least a portion of the curved first surface[[,]]; a second printed layer on the first printed layer; and a film between the second printed layer and the first printed layer, wherein the cavity is in the non-transmissive region, wherein a color of the second printed layer is different from a color of the first printed layer, and wherein the second printed layer overlaps the cavity.  
Claim 2 (cancelled)
Claim 3: The display device of claim 1, wherein the color of the first printed layer is black, and wherein the color of the second printed layer is a chromatic or metal color.  
Claim 4 (cancelled)
Claim 5 (cancelled)
Claim 6: A display device comprising: a display panel comprising: a display area comprising a plurality of pixels; and a peripheral area outside the display area; and a window comprising: a transmissive region corresponding to the display area; a non-transmissive region corresponding to the peripheral area; and a base; a first printed layer directly on a first surface of the base, the first printed layer having a first cavity and a second cavity closer to an edge of the base than the first cavity is to the edge of the base, the second cavity being larger in width than the first cavity; [[and]] a second printed layer on the first printed layer and overlapping the first cavity; and a film between the second printed layer and the first printed layer, wherein the first cavity is in the non-transmissive region, [[and]] wherein at least a portion of a space in the first cavity is not filled with the second printed layer, and wherein a color of the second printed layer is different from a color of the first printed layer.  
Claim 7 (cancelled)
Claim 8: The display device of claim 6, further comprising an adhesive layer between the second printed layer and the first printed layer.  
Claim 11: A display device comprising: a display panel comprising: a display area comprising a plurality of pixels; and a peripheral area outside the display area; and a window comprising: a transmissive region corresponding to the display area; a non-transmissive region corresponding to the peripheral area; and a base; a first printed layer contacting a first surface of the base; [[and]] a second printed layer at a different layer from the first printed layer; and a film between the second printed layer and the first printed layer, wherein the first printed layer has a first opening and a second opening where the first printed layer is removed from the first surface, wherein the second printed layer overlaps the first opening, [[and]] wherein the second opening is closer to an edge of the base than the first opening is to the edge of the base, the first opening and the second opening being different in width, and wherein a color of the second printed layer is different from a color of the first printed layer.  
Claim 12 (cancelled)
Claim 13: The display device of claim 11, wherein the color of the first printed layer is black, and wherein the color of the second printed layer is a chromatic or metal color.  
Claim 14 (cancelled)
Claim 16 (cancelled)
Claim 17:  The display device of claim 11, further comprising an adhesive layer between the second printed layer and the first printed layer.  
Claim 20: A method of manufacturing a display device, the method comprising: forming a first printed layer on a curved first surface of a non-transmissive region of a base; patterning the first printed layer by using a laser to form a cavity that exposes at least a portion of the curved first surface; forming a second printed layer on the first printed layer having the cavity; and attaching the base on which the first printed layer and the second printed layer are formed to a display panel comprising a plurality of pixels, wherein the second printed layer overlaps the cavity, wherein the forming of the second printed layer on the first printed layer comprises: forming the second printed layer on a film; and attaching the film to the first printed layer, and wherein a color of the second printed layer is different from a color of the first printed layer.  
Claim 22 (cancelled)
Claim 23 (cancelled)
Claim 25 (cancelled)






Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Re claims 1, 3, 9-10: The best prior art of record, taken alone or in combination
thereof, fails to teach a display device including, along with other limitations, a film between the second printed layer and the first printed layer, wherein a color of the second printed layer is different from a color of the first printed layer, and wherein the second printed layer overlaps the cavity as set forth in the claim.
Re claims 6, 8: The best prior art of record, taken alone or in combination
thereof, fails to teach a display device including, along with other limitations, a film between the second printed layer and the first printed layer, and wherein a color of the second printed layer is different from a color of the first printed layer as set forth in the claim.
Re claims 11, 13, 15, 17-19: The best prior art of record, taken alone or in combination thereof, fails to teach a display device including, along with other limitations, a film between the second printed layer and the first printed layer, and wherein a color of the second printed layer is different from a color of the first printed layer as set forth in the claim.
Re claims 20-21, 24: The best prior art of record, taken alone or in combination
thereof, fails to teach a method of manufacturing a display device including, along with other limitations, the forming of the second printed layer on the first printed layer comprises: forming the second printed layer on a film; and attaching the film to the first printed layer, and wherein a color of the second printed layer is different from a color of the first printed layer as set forth in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIDHI THAKER/Primary Examiner, Art Unit 2835